Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 7 January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dearest Charles
					Washington 7 Janry 1818
				
				I will begin my letter, by offerering the joint congratulations of your father and myself, to you and your brothers, and all our mutual friends, on the anniversary of the new year, which we passed with more than usual pleasure, in consequence of the very flattering accounts which we have received in a variety of forms from Boston, of the good conduct and improvement of yourself and your Brother—From Judge Davis we had the delight to hear that you had so distinguished yourself, that he saw you wearing the badge of merit, and likewise that he had examined John and found him deserving praise and commendation—Persevere my darling children in this course which will not only prove its own reward but insure to you the tender affection of your Parents blended with esteem and respect and draw down blessings on their old age should they be spared to you.Your Cousin Mary is with me and very desirous of becoming acquainted with you—Mr. Balfinch brought me your writing Book yesterday with which I was perfectly satisfied and Mary was quite delighted to see how clean and neat it was—I have laid it on the table in my Drawing room that every body may see how well you studied since you have been at School which is some handsomely expressed by your Master whose kind encouragement will I am sure render you more desirous to excel than ever—I must beg you to make my Compliments to Miss Harriet Welsh and to thank her for me for the very kind interest she takes in you both and the great readily she always displays in sending me word of every thing to your advantage or in your favour I am exceedingly gratified to find her so much your friend as it proves to me that you are good Boys at home as well as at School and I am sure that I need not repeat to you that it is our wish and desire that you should behave to the Doctor and Mrs. Welsh as you would towards us for it is out of kindness and friendship towards us that they accepted so troublesome a charge as the care of two Boys of your age.I suppose you will have seen Mr. Pope before this Letter reaches you and he will have told you all about us and have given your skates and Books and your Brushes—I have not heard from George some time nor from you or John—I hope you intend to write me again in soon as I am quite disappointed when I dont hear from you—If Mrs. Foster has got my Sattin done I dare say Mr Pope would bring it on for me and tell G. that I wish he would look for the music which was sent to Quincy when I went to Russia and send it to me at the sametime—I had a Letter from Miss Ellen Nicholas last evening she desires to be particularly remembered to you all—With every sentiment of love and affection your happy Mother
				
					L. C. Adams
				
				
			